13‐3684‐cv 
Center for Constitutional Rights v. Central Intelligence Agency 




                                            In the
              United States Court of Appeals
                            For the Second Circuit
                                           ________ 
                         AUGUST TERM 2013 
                           No. 13‐3684‐cv 
                                     
                CENTER FOR CONSTITUTIONAL RIGHTS, 
                         Plaintiff‐Appellant, 
                                     
                                   v. 
                                     
      CENTRAL INTELLIGENCE AGENCY, DEPARTMENT OF DEFENSE, 
     DEPARTMENT OF JUSTICE, FEDERAL BUREAU OF INVESTIGATION, 
      DEFENSE INTELLIGENCE AGENCY, UNITED STATES SOUTHERN 
                            COMMAND, 
                        Defendants‐Appellees.*  
                              ________ 
                                     
            Appeal from the United States District Court 
               for the Southern District of New York. 
       No. 12 Civ. 135 (NRB) ― Naomi Reice Buchwald, Judge. 
                              ________ 
                                     
                        ARGUED: JUNE 25, 2014   
                     DECIDED: SEPTEMBER 2, 2014 
                              ________ 

         The  Clerk  of  Court  is  directed  to  amend  the  official  caption  in  this  case  to 
         *

conform to the listing of the parties above. 
2                                                                                             No. 13‐3684‐cv




 
Before: CABRANES, CARNEY, and DRONEY, Circuit Judges. 
                            ________ 
                                  
      Appellant Center for Constitutional Rights seeks disclosure by 
the  government,  pursuant  to  the  Freedom  of  Information  Act 
(“FOIA”),  of  certain  videos  and  photographs  of  a  high‐profile 
Guantanamo Bay detainee, Mohammed al‐Qahtani, who is believed 
to be the so‐called “20th hijacker” in the September 11, 2001 terrorist 
attacks on the United States.  

         We  agree  with  the  United  States  District  Court  for  the 
Southern District  of  New  York  (Naomi Reice  Buchwald,  Judge)  that 
the government has met its burden of establishing that these images 
are  exempt  from  disclosure  pursuant  to  FOIA  Exemption  1,  which 
authorizes non‐disclosure of records that are properly authorized by 
Executive order to be kept secret in the interest of “national defense 
or  foreign  policy.”  5  U.S.C.  §  552(b)(1).  The  declarations  submitted 
by  the  government  establish  with  adequate  specificity  that 
government release of images depicting al‐Qahtani—one of the most 
high‐profile  Guantanamo  Bay  detainees,  whose  treatment  at 
Guantanamo  has  been  widely  publicized—could  logically  and 
plausibly harm national security because these images are uniquely 
susceptible  to  use  by  anti‐American  extremists  as  propaganda  to 
incite  violence  against  United  States  interests  domestically  and 
abroad.  

         Accordingly, we AFFIRM the September 12, 2013 judgment of 
the District Court. 
3                                                                                             No. 13‐3684‐cv




                                          ________ 
                                               
                             LAWRENCE  S.  LUSTBERG  (Joseph  A.  Pace,  on  the 
                             brief),  Gibbons  P.C.,  Newark,  NJ,  for  Plaintiff‐
                             Appellant Center for Constitutional Rights, 
                              
                             TARA  M.  LA  MORTE  (Emily  E.  Daughtry,  Benjamin 
                             H.  Torrance,  on  the  brief),  Assistant  United  States 
                             Attorneys,  for  Preet  Bharara,  United  States  Attorney 
                             for the Southern District of New York, New York, NY, 
                             for Defendants‐Appellees Central Intelligence Agency et al. 
                              ________ 
                                   
JOSÉ A. CABRANES, Circuit Judge: 
 
      Appellant  Center  for  Constitutional  Rights  (“CCR”)  seeks 
disclosure,  pursuant  to  the  Freedom  of  Information  Act  (“FOIA”), 
principally  by  the  Department  of  Defense  (“DoD”)  and  the  Federal 
Bureau  of  Investigation  (“FBI”  and,  jointly  with  the  DoD,  the 
“government”)  of  certain  videos  and  photographs  of  a  high‐profile 
Guantanamo Bay detainee, Mohammed al‐Qahtani, who is believed 
to be the so‐called “20th hijacker” in the September 11, 2001 terrorist 
attacks on the United States.  

         We  hold  that  the  government  has  met  its  burden  of 
establishing that these images are exempt from disclosure pursuant 
to  FOIA  Exemption  1,  which  authorizes  non‐disclosure  of  records 
that are properly authorized by Executive order to be kept secret in 
the  interest  of  “national  defense  or  foreign  policy.”  5  U.S.C. 
§ 552(b)(1). The declarations submitted by the government establish 
4                                                                                             No. 13‐3684‐cv




with  adequate  specificity  that  release  of  images  depicting  al‐
Qahtani—one  of  the  most  high‐profile  Guantanamo  Bay  detainees, 
whose treatment at Guantanamo has been widely publicized—could 
logically and plausibly harm national security because these images 
are  uniquely  susceptible  to  use  by  anti‐American  extremists  as 
propaganda  to  incite  violence  against  United  States  interests 
domestically and abroad.  

         Accordingly,  we  affirm  the  September  12,  2013  judgment  of 
the  United  States  District  Court  for  the  Southern  District  of  New 
York (Naomi Reice Buchwald, Judge) granting summary judgment in 
favor of defendants. 

                                        BACKGROUND 

                      A. Mohammed al‐Qahtani’s Detention 

         Mohammed  al‐Qahtani,1  a  Saudi  national,  has  been  held  at 
Guantanamo  Bay  from  February  13,  2002  to  the  present  day  on 
suspicion  that  he  had  planned  to  act  as  the  20th  hijacker  of  the 
planes  used  in  the  September  11,  2001  (“9/11”)  terrorist  attacks  on 
the United States, but was prevented from entering the United States 
in August 2001. Al‐Qahtani’s detention first drew public attention in 
2005 when a log of his interrogations was purloined and published 
in  Time  Magazine.  The  government  subsequently  made  official 
disclosures  regarding:  (1)  the  dates  and  conditions  of  al‐Qahtani’s 

       In certain government press releases, al‐Qahtani’s name has been spelled 
         1

“Mohamed al Kahtani.”  See, e.g., Joint App’x (“J.A.”) 309. 
5                                                                                             No. 13‐3684‐cv




detention;  (2)  the  involvement  of  the  DoD  and  FBI  in  his 
interrogation;  (3)  the  interrogation  tactics  used;  (4)  al‐Qahtani’s 
mental,  physical,  and  psychological  response  to  the  interrogation; 
and  (5)  al‐Qahtani’s  eventual  cooperation.2  In  a  January  2009 
interview  published  in  the  Washington  Post,  the  DoD’s  Convening 
Authority for Military Commissions,3 Susan J. Crawford, stated that 
al‐Qahtani’s  treatment  at  Guantanamo,  in  her  opinion,  “met  the 
legal  definition  of  torture.”  See  Bob  Woodward,  Detainee  Tortured, 
Says U.S. Official, WASHINGTON POST, A1, Jan. 14, 2009. 

                       B. The FOIA Requests and Responses 

         On  March  4,  2010,  CCR  filed  FOIA  requests  with  the 
government  seeking  disclosure  of  videos,  photographs,  and  other 
audio‐visual recordings of al‐Qahtani at Guantanamo between 2002 
and 2005. On January 9, 2012, after the government did not respond 


         2 In response to the unauthorized disclosure of the classified interrogation log, 
the DoD issued a press release on June 12, 2005 stating that al‐Qahtani admitted to, inter 
alia, having been sent to the United States by Khalid Sheik Mohammed, the architect of 
9/11; having met Osama Bin Laden on several occasions; and having received “terrorist 
training” at two al Qaeda camps and been in contact with senior al Qaeda leaders.  J.A. 
309‐10. According to the government, al‐Qahtani also provided “valuable intelligence 
information” regarding the planning of the 9/11 attacks and how Osama Bin Laden 
evaded capture. J.A. 310. 
         Under the Military Commissions Act of 2006, a military commission “may be 
         3

convened by the Secretary of Defense or by any officer or official of the United States 
designated by the Secretary for that purpose.” 10 U.S.C. § 948h. The Convening 
Authority is an individual “empowered [by the Secretary of Defense] to convene military 
commissions [and] refer charges to trial.” See Organization Overview, OFFICE OF MILITARY 
COMMISSIONS ORGANIZATION OVERVIEW, http://www.mc. 
mil/ABOUTUS/OrganizationOverview.aspx (last visited July 10, 2014).   
6                                                                                             No. 13‐3684‐cv




to  the  requests,  CCR  filed  this  lawsuit,  purportedly  with  al‐
Qahtani’s consent.4 

         In response, DoD and FBI identified 62 records responsive to 
CCR’s  requests  (the  “Responsive  Records”)5:  53  FBI  videotapes 
depicting al‐Qahtani’s activities in his cell and his interactions with 
DoD  personnel  (the  “FBI  videos”);  one  video  showing  two  “forced 
cell  extractions”  of  al‐Qahtani  (the  “FCE  video”);  two  videos 
showing  “document  intelligence  debriefings”  (the  “Debriefing 
videos”); and six “mug‐shots” of al‐Qahtani. They claimed the right 
to  withhold  the  Responsive  Records  primarily  under  FOIA 
Exemption  1,  which  exempts  from  disclosure  records  that  are 
“specifically  authorized  under  criteria  established  by  an  Executive 
order to be kept secret in the interest of national defense or foreign 




          Sandra L. Babcock represents CCR in this action, and also represents al‐Qahtani 
         4

in a habeas proceeding pending in the District Court for the District of Columbia. She 
submitted a declaration in this action, dated October 2, 2012, attesting that she had 
discussed the FOIA action with al‐Qahtani after its filing and that he “expressed to his 
attorneys that he wishes to have all videotapes, photos, and other recordings of him 
released.” J.A. 38.  However, in April 2012, the habeas action was stayed on the basis of 
al‐Qahtani’s “current[] incompeten[ce] and [inability] to assist effectively in [his] case.”  
See Minute Order, al‐Qahtani v. Obama, No. 05 Civ. 1971 (D.D.C. Apr. 20, 2012). 
         5 The CIA submitted a so‐called “Glomar response,” which is a response that 
neither confirms nor denies the existence of documents responsive to the request, and is 
permissible “where to answer the FOIA inquiry [by confirming or denying the existence 
of responsive documents] would cause harm cognizable under a[ ] FOIA exception.” 
Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 68 (2d Cir. 2009) (second alteration in original; 
internal quotation marks omitted). The CIA’s Glomar response was challenged in the 
District Court, but is not challenged on appeal.   
7                                                                                             No. 13‐3684‐cv




policy,”  and  “are  in  fact  properly  classified  pursuant  to  such 
Executive order.” 5 U.S.C. § 552(b)(1).6 

         The government sought to justify the invocation of Exemption 
1 in three public declarations and in one classified declaration.7 Each 
declaration  represented that the  Responsive  Records  were  properly 
classified under Executive Order 13,526, which pertains, in relevant 
part,  to:  (1)  “military  plans  .  .  .  or  operations”;  (2)  “intelligence 
activities  (including covert  action),  intelligence  sources  or  methods, 
or cryptology”; and (3) “foreign relations or foreign activities of the 



         6 The government also argued that some or all of the records were exempt under 
FOIA Exemptions 3, 5 U.S.C. § 552(b)(3) (documents specifically exempted from 
disclosure by statute); 6, id. § 552(b)(6) (privacy interests in records held by the 
government); 7(A), id. § 552(b)(7)(A) (law enforcement records that would reasonably be 
expected to interfere with enforcement proceedings); 7(C), id. § 552(b)(7)(C) (privacy 
interests in law enforcement records); and Section (j)(2) of the Privacy Act, id. § 552a(j)(2). 
Because we resolve the case under Exemption 1, we do not address these additional 
exemptions. 
          The Declaration of Major General Karl R. Horst is described below. The other 
         7

two public declarants were Rear Admiral David B. Woods and Deputy Assistant 
Secretary of Defense William K. Lietzau. Admiral Woods represented that disclosure of 
the Responsive Records could damage national security by “chilling” intelligence 
collection efforts at Guantanamo and elsewhere, by “mak[ing] it substantially less likely 
that the detainee will cooperate and provide information in the future.” J.A. 1284‐85. Mr. 
Lietzau represented that the Responsive Records could reasonably be expected to 
damage national security by “providing a means for detainees to communicate [through 
coded messages] outside of approved channels, including with enemy forces” and by 
“damaging U.S. foreign relations by causing international partners to question the U.S. 
commitment to its longstanding policy and practice of shielding detainees from public 
curiosity, consistent with the Geneva Conventions.” J.A. 1307. Because we do not rely on 
these justifications, we need not elaborate upon the content of the declarations. 
          
8                                                                                             No. 13‐3684‐cv




United  States,  including  confidential  sources.”    Exec.  Order  No. 
13,526 § 1.4(a), (c), (d), 75 Fed. Reg. 707, 707 (Dec. 29, 2009).  

         Declarant  Major  General  Karl  R.  Horst8  asserted  that  the 
disclosure of the Responsive Records could reasonably be expected 
to  harm  national  security  by  “endangering  the  lives  and  physical 
safety”  of  U.S.  military  personnel,  diplomats,  and  aid  workers 
serving  in  Afghanistan  and  elsewhere,  and  by  “aiding  in  the 
recruitment  and  financing  of  extremist  and  insurgent  groups” 
because  “enemy  forces  in  Afghanistan”  and  elsewhere  “have 
previously used videos and photographs [particularly of U.S. forces 
interacting  with  detainees]  out  of  context  to  incite  the  civilian 
population  and  influence  government  officials.”  J.A.  1299‐1300.  As 
examples  of  images  that  had  been  used  by  extremist  groups  to 
recruit  new  members  and  incite  violence,  General  Horst  cited 
images  published  by  the  media  in  2004  relating  to  allegations  of 
abuse  of  Iraqi  detainees  in  Iraq  and  media  reporting  in  2005  of 
alleged incidents of mishandling of the Koran at Guantanamo. Id. In 
addition,  General  Horst  stated  that  “[t]he  subject  of  U.S.  detainee 
operations  in  Iraq,  Afghanistan,  and  at  [Guantanamo]  is  extremely 
sensitive with the host nations and governments whose nationals we 
detain.”  J.A.  1301.  He  opined  that  “release  of  any  portion  of  the 


          At the relevant time, General Horst was Chief of Staff of the United States 
         8

Central Command of the DoD.  In that capacity, he was responsible for the Headquarters 
of the Combatant Command, which consists of 2,000 military personnel responsible for 
providing staff oversight of over 200,000 military personnel deployed in over twenty 
countries in the Middle East and Central Asia, including Iraq, Afghanistan, and Pakistan. 
J.A. 1295‐96. 
9                                                                                             No. 13‐3684‐cv




[Responsive Records] would facilitate the enemy’s ability to conduct 
information operations and could be used to increase anti‐American 
sentiment,” particularly because the images could be manipulated to 
show  greater  mistreatment  than  actually  occurred,  or  change  the 
chronology of actual events. J.A. 1301‐02.  

         The government submitted ex parte an index (“the FBI Index”) 
identifying  the  contents  of  the  53  FBI  videotapes  for  the  District 
Court’s in camera review. See J.A. 1338‐39.9 

                              C.        The District Court’s Decision 

         In a September 12, 2013 memorandum and order, the District 
Court  granted  summary  judgment  for  the  government,  approving 
nondisclosure of the Responsive Records under Exemption 1, on the 
basis  that  it  was  “both  logical  and  plausible  that  the  disclosure  of 
any  portion  of  the  [Responsive  Records]  could  reasonably  be 
expected  to  harm  national  security.”  Ctr.  for  Constitutional  Rights  v. 
Dep’t  of  Def.,  968  F.  Supp.  2d  623,  635‐36  (S.D.N.Y.  2013).  In 
particular,  after  reviewing  in  camera  the  FBI  Index  describing  the 

         9 Plaintiffs did not challenge the adequacy of the government’s review in the 
District Court or on appeal. Nor have they challenged the scope of the District Court’s 
review of the withheld documents, which entailed an in camera review of the index 
submitted ex parte and under seal by the government. Cf. Wilner v. Natʹl Sec. Agency, 592 
F.3d 60, 75‐76 (2d Cir. 2009) (“A court should only consider information ex parte and in 
camera that the agency is unable to make public if questions remain after the relevant 
issues have been identified by the agency’s public affidavits and have been tested by 
plaintiffs.”). 
          
          
10                                                                                            No. 13‐3684‐cv




videotapes,  the  District  Court  found  it  “logical  and  plausible  that 
extremists would utilize images of al‐Qahtani (whether in native or 
manipulated  formats)  to  incite  anti‐American  sentiment,  to  raise 
funds, and/or to recruit other loyalists, as has occurred in the past.” 
Id.  at  636.  The  District  Court  found  further  that  such  misuse  was 
“particularly  plausible  in  this  case,  which  involves  a  high‐profile 
detainee,  the  treatment  of  whom  the  Convening  Authority  for 
Military  Commissions  .  .  .  determined  ‘met  the  legal  definition  of 
torture.’”  Id.  The  Court  then  rejected  CCR’s  argument  that  the 
extensive  prior  disclosures  concerning  al‐Qahtani  undermined  the 
government’s justifications. Id.   

         This timely appeal followed. 

                                          DISCUSSION 

         Exceptions to FOIA’s general principle of “broad disclosure of 
Government  records  .  .  .  have  consistently  been  given  a  narrow 
compass.” New York Times Co. v. U.S. Dep’t of Justice, ‐‐‐ F.3d ‐‐‐‐, No. 
13‐422 L, 2014 WL 2838861, at *8 (2d Cir. June 23, 2014) (citation and 
internal  quotation  marks  omitted).  The  government  bears  the 
burden of demonstrating that an exemption applies to each item of 
information  it  seeks  to  withhold,  Nat’l  Council  of  La  Raza  v.  Dep’t  of 
Justice,  411  F.3d  350,  356  (2d  Cir.  2005),  and  “all  doubts  as  to  the 
applicability  of  the  exemption  must  be  resolved  in  favor  of 
disclosure,”  New  York  Times  Co.,  2014  WL  2838861,  at  *8  (internal 
quotation marks omitted). 
11                                                                                            No. 13‐3684‐cv




         We  review  a  district  court’s  order  granting  summary 
judgment  in  a  FOIA  action  de  novo.  Id.  An  agency  may  carry  its 
burden  by  submitting  declarations  “giving  reasonably  detailed 
explanations  why  any  withheld  documents  fall  within  an 
exemption,”  and  such  declarations  “are  accorded  a  presumption  of 
good faith.” Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 69 (2d Cir. 2009) 
(internal quotation marks omitted). When such declarations are “not 
controverted  by  either  contrary  evidence  in  the  record  nor  by 
evidence  of  agency  bad  faith,”  summary  judgment  for  the 
government  is  warranted.  Id.  at  73  (internal  quotation  marks 
omitted).  Notwithstanding  the  presumption  in  favor  of  disclosure, 
when  the  claimed  exemption  implicates  national  security,  “an 
agency’s justification for invoking a FOIA exemption is sufficient if 
it  appears  logical  or  plausible.”  Id.  (internal  quotation  marks 
omitted). 

         At  issue  here  is  whether  FOIA  Exemption  1  is  satisfied.  This 
exemption  shields  from  disclosure  records  that  are  “specifically 
authorized  under  criteria  established  by  an  Executive  order  to  be 
kept secret in the interest of national defense or foreign policy,” and 
“are in fact properly classified pursuant to such Executive order.” 5 
U.S.C.  §  552(b)(1).  The  parties  dispute  whether  the  Responsive 
Records satisfied the prerequisites for classification under Executive 
Order 13,526—specifically, whether the “unauthorized disclosure of 
the  [Responsive  Records]  reasonably  could  be  expected  to  result  in 
damage  to  national  security,”  defined  as  “harm  to  the  national 
defense  or  foreign  relations  of  the  United  States  .  .  .  taking  into 
12                                                                                            No. 13‐3684‐cv




consideration  such  aspects  of  the  information  as  the  sensitivity, 
value, utility, and provenance of that information.” Exec. Order No. 
13,526 §§ 1.1(a)(4), 6.1(1). 

         The  government’s  central  argument  on  appeal,  supported  by 
the Horst Declaration, is that release of the mug‐shots and videos of 
al‐Qahtani  could  logically  and  plausibly  serve  as  propaganda  for 
extremists  and  incite  anti‐American  violence,  which,  in  turn,  could 
reasonably be expected to result in damage to national security.10  

         In  response,  CCR  argues  that  accepting  the  “propaganda” 
justification  would  “stymie  FOIA’s  aim[s]”  by  permitting  the 
government  to  “disregard  the  people’s  right  to  a  transparent 
government  whenever  there  is  a  distant  risk  that  someone, 
somewhere  could  respond  with  violence.”  Appellant’s  Br.  34.  CCR 
warns  that  this  justification  would,  perversely,  be  most  forceful 
where  the  information  was  most  controversial  and,  accordingly,  of 
greatest interest to the public. Cf. Ray v. Turner, 587 F.2d 1187, 1209 
(D.C.  Cir.  1978)  (Wright,  J.,  concurring  in  the  remand)  (noting  that 
Congress  amended  Exemption  1  to  prevent  the  Executive  from 
classifying  information  that  “is  embarrassing  or  incriminating” 


         10  On appeal, the government also cites the following as threats to national 
security: (1) the compromise of relationships with cooperating detainees; (2) the 
possibility that disclosure could be perceived as inconsistent with the Geneva 
Convention; and (3) the possibility that release of the images could facilitate sending of 
coded messages by detainees. Because we resolve the case on the basis that the mug shots 
and videos of al‐Qahtani could incite violence against American interests and be used by 
anti‐American extremists as propaganda, we need not address these other purported 
threats.   
13                                                                                            No. 13‐3684‐cv




(internal  quotation  marks  omitted)).  CCR  asserts  further  that  the 
over‐breadth of the Horst Declaration exemplifies the danger of the 
so‐called  “slippery  slope”  of  the  government’s  argument. 
Specifically, instead of explaining how the particular records at issue 
here  would  provoke  the  United  States’  enemies,  General  Horst 
suggests  that  release  of  any  depiction  of  any  detainee  would 
endanger national security and, accordingly, should be exempt from 
disclosure under FOIA. Appellant’s Br. 33. 

         It  is  of  course  true  that,  if  invoked  reflexively  by  the 
government, and accepted unquestioningly by reviewing courts, the 
“propaganda” justification could shield a broad range of documents 
of  significant  public  interest,  in  contravention  of  FOIA’s  central 
purpose.  The  possibility  that  a  particular  justification  might  be 
abused,  however,  does  not  render  it  meritless  in  all  circumstances. 
As Justice Oliver Wendell Holmes recognized long ago, “most of the 
distinctions of the law are distinctions of degree” and courts, in any 
given  situation,  “can  defeat  an  attempt  to  .  .  .  go  too  far  without 
wholly abolishing [the authority or right at issue].” Panhandle Oil Co. 
v.  Mississippi  ex  rel.  Knox,  277  U.S.  218,  223  (1928)  (Holmes,  J., 
dissenting).11           Whether           the      government’s              justifications           for 
withholding information in the name of national security go too far 
is a question that must be evaluated in the context of the particular 
circumstances presented by each case.  
         11 As Justice Arthur J. Goldberg similarly remarked, “[i]t is of course true that 
great consequences can grow from small beginnings, but the measure of . . . adjudication 
is the ability and willingness to distinguish between real threat and mere shadow.” Sch. 
Dist. of Abington Twp. v. Schempp, 374 U.S. 203, 308 (1963) (Goldberg, J., concurring). 
14                                                                                            No. 13‐3684‐cv




         We now turn to the circumstances at issue here. We note, as a 
preliminary matter, that we need not view the Horst Declaration in a 
vacuum,  and  may  consider  the  record  as  a  whole  in  determining 
whether the justifications set forth in the declaration are logical and 
plausible in this case. Cf. Gardels v. CIA, 689 F.2d 1100, 1105 (D.C. Cir. 
1982)  (“The  test  is  not  whether  the  court  personally  agrees  in  full 
with  the  [Agency]’s  evaluation  of  the  danger—rather,  the  issue  is 
whether  on  the  whole  record  the  Agency’s  judgment  objectively 
survives  the  test  of  reasonableness,  good  faith,  specificity,  and 
plausibility in this field of foreign intelligence in which the [Agency] 
is expert and given by Congress a special role.”).  

         The  record  makes  clear  that  al‐Qahtani  is  not  just  any 
detainee: The government has publicly stated that al‐Qahtani is “the 
intended 20th Hijacker in the 9/11 attack that killed more than 3,000 
innocent  people,”  and  “an  al  Qa[e]da  operative  with  strong  ties  to 
senior  al  Qa[e]da  leadership,  including  Osama  Bin  Laden.”  News 
Release,  Dep’t  of  Defense,  Guantanamo  Provides  Valuable  Intelligence 
Information (June 12, 2005) (J.A. 309). Apart from his notable profile, 
al‐Qahtani  is  unusual  because  a  significant  government  official  has 
publicly opined that the interrogation methods used on him met the 
legal definition of torture.12 


           Relevant to our inquiry here is the public nature of these statements and the 
         12

fact they were made by a high‐ranking DoD officer. Whether the statements are true, and 
whether they are supported or refuted by the Responsive Records, is irrelevant for our 
purposes.  We note, additionally, that our reliance on these statements does not support, 
as a general matter, government non‐disclosure of documents which may reveal 
wrongdoing.  First of all, the Government has already publicly disclosed the alleged 
15                                                                                            No. 13‐3684‐cv




         CCR  asserts  that  the  government’s  prior  and  extensive 
disclosures  regarding  al‐Qahtani  undermine  its  justifications  for 
withholding the Responsive Records.13 On the contrary, we conclude 
that,  inasmuch  as  these  disclosures  have  heightened  al‐Qahtani’s 
prominence,  here  and  abroad,  they  increase  the  likelihood  that 
official  release  of  images  of  al‐Qahtani―even  images  that  do  not 
depict  abuse  or  mistreatment―could  be  exploited  by  extremist 
groups as tools to recruit or to incite violence.14  

         We  find,  moreover,  that  images  of  al‐Qahtani,  alone  and 
interacting  with  military  personnel,  particularly  when  released 
directly  by  the  FBI  and  DoD,  may  prove  more  effective  as 
propaganda  than  previously  released  written  records  that  disclose 
the  same―or  even  more  controversial―information  about  al‐

wrongdoing and cannot, here, be accused of withholding that information. Moreover, the 
parties (the government in its brief in support of summary judgment and CCR at oral 
argument) and the District Court agree that the images in question do not depict al‐
Qahtani being tortured. See Ctr. for Constitutional Rights, 968 F. Supp. 2d at 637 
(“confirm[ing] [based on review of the FBI Index] the Government’s public 
representation that these records do not document any abuse or mistreatment”) (internal 
quotation marks omitted).  
           As a general matter, it is well‐established that “the government’s decision to 
         13

disclose some information [does not] prevent[] the government from withholding other 
information about the same subject.” Am. Civil Liberties Union v. U.S. Dep’t of Def., 628 
F.3d 612, 625 (D.C. Cir. 2011).   
         14 See Note 16, post. 
         In combination with the government’s public disclosures about al‐Qahtani’s 
treatment and the leaked interrogation logs, however, even innocuous photographs and 
videos could readily be used to inspire unrest similar to that caused by the dissemination 
of the (arguably more controversial) Abu Ghraib photos in 2004, or the alleged 
mishandling of Korans at Guantanamo in 2005, to which General Horst referred in his 
declaration.  
16                                                                                            No. 13‐3684‐cv




Qahtani’s detention.15 See Judicial Watch, Inc. v. U.S. Dep’t of Def., 715 
F.3d  937,  942  (D.C.  Cir.  2013)  (finding  it  plausible  “that  releasing 
[seemingly  innocuous]  images  of  American  military  personnel 
burying [Osama Bin Laden] could cause exceptionally grave harm” 
in the form of “violence and attacks against United States interests” 
(internal quotation marks omitted)). 

         As  in  every  FOIA  action,  our  holding  is  limited  to  the 
particular facts and circumstances of this case, as set forth above: We 
do  not  now  hold  that  every  image  of  a  specifically  identifiable 
detainee  is  exempt  from  disclosure  pursuant  to  FOIA,  nor  do  we 
hold that the government is entitled to withhold any documents that 
may reasonably incite anti‐American sentiment. 

         In sum, we conclude that the record of this case establishes, at 
a minimum, a reasonable possibility that the government’s release of 
these images of al‐Qahtani, in the context of what is already publicly 
known  about  him,  would  be  singularly  susceptible  to  use  by 


           Other than four photographs of detainees―whose identities we do not 
         15

know―which were apparently released pursuant to FOIA requests, the only images of 
specifically identifiable detainees cited by CCR as having been publicly released are 
photographs taken by the International Committee of the Red Cross (“ICRC”) with the 
permission of the detainee pursuant to well‐established procedures at Guantanamo. See 
Appellant’s Br. 38, J.A. 661‐62. According to the ICRC, it releases these photographs only 
to the detainee’s family, at which point it cedes control over the dissemination of these 
photographs to the family. This type of dissemination is readily distinguishable from 
release by the DoD and/or the FBI directly into the public domain of photographs taken 
without the permission of the detainee. Moreover, CCR’s assertion that it is implausible 
that “the propaganda value of a photograph or video is appreciably greater where the 
detainee is identifiable” is forcefully and persuasively refuted by the Horst Declaration 
and, in any event, defies common sense. 
17                                                                                            No. 13‐3684‐cv




extremist  groups  to  incite  anti‐American  hostility.  That,  in  turn, 
could reasonably be expected to damage the national security of the 
United  States.  Accordingly,  the  Responsive  Records  were  properly 
classified  under  Executive  Order  13,526,  and  are  therefore  exempt 
from disclosure pursuant to FOIA Exemption 1.16 

                                              CONCLUSION 

         For  the  reasons  set  out  above,  we  hold  that  government‐
released images and videos of one of Guantanamo Bay’s most high‐
profile  detainees,  who  is  closely  associated  with  al  Qaeda  and  the 
9/11  attacks,  and  whose  interrogation  was  publicly  deemed 
“torture” by a government official, could logically and plausibly be 
used by anti‐American extremists as propaganda to recruit members 
and incite violence against American interests at home and abroad, 
causing  damage  to  the  national  security.  Such  threats  to  national 
security  justify  non‐disclosure  of  the  Responsive  Records  pursuant 
to FOIA Exemption 1.  

      Accordingly, we AFFIRM the September 12, 2013 judgment of 
the District Court. 




         16 Additional justifications for withholding the Debriefing videos are set forth in 
the classified declaration of Mark H. Herrington. We have reviewed this declaration in 
camera and, although it is not necessary to the resolution of this appeal, we note that the 
classified declaration provides additional valid justifications for withholding the 
Debriefing videos.